[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]      MEMORANDUM OF DECISION ON PRO PARK, INC.'s MOTION FOR SUMMARY JUDGMENT
In this action by the plaintiff, Maria Del Valle against Hartford Hospital HHMOB Corporation, based on a slip and fall accident occurring at a walkway at the edge of the hospital parking lot, Pro Park Inc. was cited as an apportionment defendant and charged with negligence because it managed the parking lot and permitted a motor vehicle to be parked in such a way as to block a pedestrian ramp, causing the plaintiff to walk over the area claimed to be defective.
On December 3, 2002, Pro Park moved for summary judgment as to both the plaintiff and Hartford Hospital claiming it was not in possession or control of the defective premises where plaintiff fell. The plaintiff failed to file an opposition brief or appear at the short calendar hearing on January 27, 2003.
Despite the deposition testimony of plaintiff as to the circumstances of her fall, there clearly appears to be an issue of material fact as to whether Pro Park's alleged negligent action in parking the motor vehicle at a particular location was a proximate cause of the accident.
Proximate cause is ordinarily a question of fact. Coburn v. LenoxHomes, Inc., 186 Conn. 370, 384 (1982). Even though the plaintiff failed to appear at short calendar or file an opposing affidavit as provided by Practice Book § 17-45, movant is still required to show that there are no genuine issues of material fact and that movant is entitled to judgment as a matter of law. Loachiavo v. Miranda, Superior Court, Judicial District of Fairfield at Bridgeport, No. 95-0325575 (September 4, 1998; Nadeau, J.).
Motion for summary judgment DENIED.
Wagner, JTR CT Page 2578-dn